The Ternstedt Division of the General Motors Corporation was the employer of Eva A. Neighbors who filed a claim for compensation because of an injury she received while working for the above-named employer. The Bureau of Workmen's Compensation denied her claim; and on appeal to the Industrial Commission of Ohio the order of the Administrator of the Bureau of Workmen's Compensation was reversed and the claim was allowed. The employer appealed to the Common Pleas Court, where a trial before a jury was had and a verdict and judgment rendered for the employee, Eva A. Neighbors. The employer, General Motors Corporation, has appealed on questions of law from the Common Pleas Court judgment rendered on the jury's verdict.
The employer presented for the consideration of this court the following assignments of error:
"(1) The trial court committed prejudicial error in overruling defendant's objection to the hypothetical question asked Dr. Cowles. *Page 136 
"(2) The trial court committed prejudicial error in overruling defendant's motion to strike the answers of Dr. Cowles to the hypothetical question.
"(3) The trial court committed prejudicial error in overruling defendant's motion at the close of all the evidence that the jury be directed to return a verdict for the defendant.
"(4) The trial court committed prejudicial error in overruling defendant's motion for judgment in its favor notwithstanding the verdict.
"(5) The court committed prejudicial error in its general charge to the jury.
"(6) The verdict was manifestly against the weight of the evidence."
A recommendation for reversal of the judgment of the Common Pleas Court is based upon the failure by the employee to prove a direct or proximate causal relationship between the injury and the disability and, therefore, the trial court should have sustained the defendant's motion for a directed verdict at the close of the evidence and should have sustained defendant's motion for judgment notwithstanding the verdict. The failure to do so was prejudicial error.
The hypothetical question in this case was asked of the attending physician, who had previously testified to his finding following his initial examination of the employee on April 9, 1956, and his finding was "that she had a strain of the hip joint with muscle spasm and the usual associated symptoms." He further testified that she was able to resume light work on approximately September 19, 1956, and as to his treatment during the period of disability.
In her testimony the employee described the manner in which she was injured during the course of her employment and described the pain which she felt following the injury. Her testimony, in part, was as follows:
"* * * I raised up on this panel, just give it a jerk to get it off and in doing so I lost my balance, come back on my right foot, I felt a pain in my hip then, so I had the panel in my hand and just stood there with the panel in my hand down on the floor like you would a cane and rubbed my hip for — oh, quite a *Page 137 
while, maybe 10, 15 minutes or that is what it seemed to me, and then I walked over and put one slip on my panel and was going to put the second one on when I started to raise my foot to hit the pedal I felt this sharp pain from the groin right down to the knee and I couldn't raise my foot up off the floor, so I stood there for a while and I didn't know the girls in the line other than by — oh, by sight, so I walked back to the girl on the machine just in back of me and told her that I couldn't lift my foot up off the floor and I had a pain * * *."
The employee then testified that she went to the employer's First Aid Department and remained there from approximately 9:30 o'clock until 11 o'clock. The employee also testified that she worked the rest of that week and went every night to the First Aid Department, where the nurse put heat on her; and that, because the condition did not improve, she saw Dr. Cowles.
The jury, in addition to the verdict, was required to answer special interrogatories which were as follows:
"No. 1. Did Eva A. Neighbors sustain disability while at her work at General Motors Corporation, Ternstedt Division on March 26, 1956?"
All twelve jurors answered that question in the affirmative.
"No. 2. If you find that Eva A. Neighbors did sustain disability at her work on March 26, 1956, state what was the direct cause of that disability."
All twelve jurors answered that question as follows:
"While removing panel from monarail on tip toe, she in stretching, to remove said panel lost her balance in a backward motion, causing her to land heavily on her right foot. Which in our opinion and final verdict, resulted in said disability of plaintiff."
The attending physician in this case did testify that there was a strain, and it would not be improper for the jury, in considering the description of the injury and the description of the pain and the treatments at the employer's First Aid Station and the treatments by Dr. Cowles, to find that there was a strain of the hip resulting in disability to the employee following an accidental injury received in the course of and arising out of her employment. It is necessary for the injured employee to show by a preponderance of the evidence, medical or otherwise, not *Page 138 
only that her injury arose out of and in the course of her employment, but that a direct or proximate causal relationship existed between her injury and her harm or disability. SeeFox v. Industrial Commission, 162 Ohio St. 569,125 N.E.2d 1.
I do not feel that the asking of a hypothetical question of the attending physician was necessary in this case to show a direct or proximate causal relationship between the injury and the disability. The attending physician reported his findings as a strain of the hip joint with muscle spasm, which is not such a disability as could be established by medical testimony only. From the employee's description of the occurrence and resulting pain, the jury could well have concluded that the injury caused the claimed disability of pain in the hip area. It should be noted, too, that the doctor, in his answer to the hypothetical question, did state that he had an opinion and that his opinion was, "I think it could and did." "Could" relates only to possibilities but is still admissible evidence. "Did" is a definite and certain opinion and would be sufficient to establish by medical testimony the direct causal relationship between the described injury and the described disability; so that if the hypothetical question was proper, the relationship was established by the answer.
For these reasons I feel that the verdict and judgment should be sustained.
                       (Decided October 20, 1959.)
ON MOTION for modification.
BRYANT, P. J. This matter comes on for further consideration upon the motion of plaintiff, appellee herein, for modification of the final order and judgment of this court previously entered. The motion of July 27, 1959 seeking a nunc pro tunc entry would substantially modify the previous entry filed July 21, 1959. The record discloses that the journal entry of July 21, 1959 was approved by all parties. Since that time plaintiff, on August 7, 1959, and again on August 10, 1959, filed notices of intention to appeal to the Supreme Court of Ohio.
The motion to modify is opposed by counsel on behalf of defendants, appellants herein, who contend that the proposed *Page 139 
change does not represent the decision of the court and that anunc pro tunc entry is therefore not appropriate.
The court has given the matter careful consideration and it is of the opinion that the motion to modify by a nunc pro tunc
entry is not well taken and is therefore overruled.
Motion overruled.
WISEMAN, J., concurs.
DUFFY, J., not participating.
WISEMAN, J., of the Second Appellate District, sitting by designation in the Tenth Appellate District.